Title: To Thomas Jefferson from Harry Innes, 30 September 1791
From: Innes, Harry
To: Jefferson, Thomas



Dr sir
Kentucky September 30th. 1791

Impressed with an idea of the necessity and great utility which would result to government by uniting the views and interests of the Inhabitants of Kentucky with those on the North West side of the Ohio, and adopting some measures for reconciling existing jars between the Fœdral Troops and the people of this District, I take the liberty of suggesting to you an opinion on the Subject, with the hope that if we should concur in sentiment, you will be pleased to make such communications thereon as you may judge expedient.
What hath been the cause of the Division in the views of the people of Kentucky and those on the other side of the Ohio I cannot assign a reason for, but so it is prejudices exist which make us view each other as strangers, with very jealous eyes. The prejudices of the Military, and against them can in part be accounted for. The  Officers and soldiers who first descended the Ohio came with violent prejudices against the inhabitants of this District, viewing them in the character of Barbarians inhabiting a Wilderness without control. This idea, added to the imprudencies we often see men guilty of invested with power, supported by an armed force, and far removed from the supreme head, have caused jars between the Military and the Citizens of Kentucky, which hath been increased on the part of the people from a belief, that their general conduct hath been grossly misrepresented to Government thro’ that channel.
There is no measure so likely to produce an union between the settlers on the two sides of the Ohio and destroy the existing prejudices against the Military as one or two appointments to be made from the District of influential characters in the Army, whose Estates would remain in Kentucky; it would cause an exertion in those Officers to banish discord and to desiminate the seeds of Harmony and unanimity. Such Officers would have but one interest and it would become essentially necessary to their own ease, happiness and duty also to lead all parties to center at one point. It would be an inducement to the Militia to march out with chearfulness when caled for, whose tardiness on a late call of Genl. St. Clair’s had almost frustrated the views of Government for the present campaign. They will march it is true, but more like slaves than soldiers who are anxious to reap Laurels by their valour. Under this circumstance they are not to be relied on.
From a conviction of the good effects which would result from such a measure, and as the opportunity is now offering for such an accomodation by the resignation of Genl. Harmar, and that intended by and by of Genl. St. Clair, I am induced from a consideration of promoting the public good and also prompted by my friendship for Genl. James Wilkinson to solicit your interest for a command in his favor in the Fœdral Army, who is well acquainted with the views, interests, and dispositions of the Western people, who possesses very much the confidence of the people of Kentucky and who possesses Talents well adapted to bring about that reconciliation of parties, which would greatly contribute towards effecting the views of Government in the Western Country.
As Genl. Wilkinson was once honored with the rank of Brig. Genl. in the Army of the U. states he would still hope for a command equal thereto. If that cannot be obtained he would accept of a Regiment.
Pardon me sir for this intrusion upon your time and more important business. Nothing but a conviction of the benefits which  Government would derive by such a measure and a wish at the same time of promoting the inclinations of my intimate friend could have induced me there to.—I have the honor to be Dr. sir your mo. ob. servt.,

Harry Innes

